Case:20-16452-MER Doc#:13 Filed:10/05/20 Entered:10/05/20 10:57:08 Pagel of 2

UNITED STATES BANKRUPTCY COURT

DISTRICT OF COLORADO
In re: Case No. 20-16452 MER
John Patrick Christian Chapter 13

Debtor
Last 4 of SS#: 30705404

 

NOTICE OF MOTION TO EXTEND AUTOMATIC STAY

 

OBJECTION DEADLINE: October 22, 2020
(17 days)

YOU ARE HEREBY NOTIFIED that a Motion regarding a request to extend the
automatic stay has been filed, a copy of which is attached hereto.

A hearing on the motion has been set for October 28, 2020 at 9:30 AM, (within 30
days) at the U.S. Bankruptcy Court, U.S. Custom House, 721 19h Street, Courtroom D, Fifth
Floor, Denver, Colorado 80202.

IF YOU DESIRE TO OPPOSE THIS MOTION, you must file with this court a
WRITTEN OBJECTION to the motion on or before the objection deadline listed above and
serve a copy upon Movant's attorney, whose address is listed below.

If you file an objection, you are REQUIRED to comply with L.B.R. 4001-1(c) regarding
hearing procedures, including (i.) the timely submission and exchange of witness lists and
exhibits and (ii.) attendance at the above scheduled hearing in person.

IF YOU FAIL TO FILE AN OBJECTION, an order granting the relief requested may be
granted without further notice to you.

Dated: October 5, 2020 /s/ Michael M. Noyes
Michael M. Noyes (Bar # 23054)
A Professional Corporation
1873 S. Bellaire Street., Suite 1550
Denver, CO 80222
Telephone: (303) 756-6789
Case:20-16452-MER Doc#:13 Filed:10/05/20 Entered:10/05/20 10:57:08 Page2 of 2

CERTIFICATE OF SERIVCE

 

The undersigned does hereby certify that on October 5, 2020, a true and correct copy of the
foregoing:

1) Motion and proposed Order on Motion to Continue the hearing on the Motion to
Extend the Automatic Stay
2) Notice of Motion

Was submitted via the Court’s CM/ECF program to (“X” Marks the appropriate Trustee
Served)

_X_ Trustee Adam Goodman
PO Box 1169
Denver, CO 80201

____ Douglas Kiel, Trustee

And the following secured creditors:

Bank of the West
PO Box 5172
San Ramon, CA 94583

EnerBank
1245 Brickyard Road
Salt Lake City, UT 84106

Heather Deere, Esq. for Servicing
Corporation

Respectfully submitted this October 5, 2020

is! Michael M. Noyes

Michael M. Noyes, 23054

Counsel to Debtor

1873 South Bellaire Street, Ste 1550
Denver, CO 80222

303-756-9789
Michael@Noyeslaw.com

 

 
